WALGREEN MANAGEMENT INCENTIVE PLAN

(As restated effective September 1, 2003)



1.

Purpose: The purpose of the Walgreen Management Incentive Plan (the "Plan") is
to provide special incentive and motivation to those Walgreen employees who make
substantial contributions to the success of Walgreen Co. by their exceptional
service.

2.

Definitions: Whenever used in the Plan, the following terms shall have the
meanings set forth below, unless the context clearly provides otherwise:

 

a.

The term "Average Invested Capital" shall mean the total of the Invested Capital
at the beginning of the fiscal year and at the end of each fiscal quarter of
such fiscal year divided by five.

 

b.

The term "Average Short-Term Borrowings" shall mean the daily average short-term
borrowings of the Company during the fiscal quarter.

 

c.

The term "Average Short-Term Investments" shall mean the daily average
short-term investments of the Company during the fiscal quarter.

 

d.

The term "Base Salary" shall mean the base salary paid during the fiscal year to
a Participant, and any such base salary earned but deferred or reduced pursuant
to a Company Section 401(k) plan, or Section 125 plan, or another Company
deferral plan. The term Base Salary does not include any incentive or
performance bonuses, Christmas bonus, stock purchase discounts, or other fringe
benefits, tips, suggestions system awards, or other supplementary remuneration.

 

e.

The term "Bonus Base Earnings" shall mean the consolidated net earnings of the
Company for the fiscal year, before deducting the LIFO inventory valuation
provision and the provision for taxes based upon income, less the interest
income earned on Average Short-Term Investments in excess of Average Short-Term
Borrowings which is deducted in the determination of Average Invested Capital,
less the effect of the capitalized lease obligations upon income, plus the Stock
Award Plan Provision and after adjusting to eliminate the effect of acquisitions
and divestitures upon earnings, net of their related effect on the
Profit-Sharing Provision, all computed in accordance with generally accepted
accounting principles and as reported to the shareholders in the Annual Report
of the Company, but subject to any adjustment as may be made under the
provisions of paragraph 4f of the Plan.

 

f.

The term "Bonus Percent" shall mean the percentage determined under the
provisions of paragraph 4a of the Plan.

 

g

The term "Committee" shall mean the Compensation Committee appointed by the
Board of Directors of Walgreen Co. from among its own members.

 

h.

The term "Company" shall mean and include Walgreen Co. and all of its
wholly-owned subsidiaries.

 

i.

The term "Disability" shall mean total and permanent disability as determined by
the Committee.

 

j.

The term "Employee" shall mean any employee of the Company, including, but not
limited to, the officers of Walgreen Co. Employee shall not include any person
who is not classified as an employee in the common law sense in the records of
the Company, even if those records are subsequently determined to have been in
error or the person is subsequently reclassified as an employee. For example, no
person shall be considered to be an Employee for any period of time during which
he or she: (1) is a leased employee; (2) is an independent contractor; or (3) is
otherwise not classified as an employee in the records of the Company.

 

k.

The term "Extraordinary Items" shall mean significant transactions that are
different from the typical or customary business transactions and are not
expected to occur frequently as determined by the informed professional judgment
of the Chief Financial Officer of the Company after taking into consideration
all the facts involved in a particular situation and the objectives of the Plan.

 

l.

The term "Individual Penalty" shall mean the amount of any reduction in the
bonus share that would otherwise be allocated to a Participant, as determined by
the Vice President in charge of the respective division, under the ultimate
direction of the Committee and its delegates. Generally, Individual Penalties
shall be imposed based on the determination that the Participant’s job
performance and/or lack of compliance with Company policy (during or following
the applicable Plan Year) do not warrant a full bonus (or any bonus).

 

m.

The term "Invested Capital" shall mean the consolidated shareowners' equity,
plus long-term obligations (including the current portion of long-term debt and
capital base obligations) plus deferred income taxes, plus the reserve for LIFO
inventory valuation net of its income tax effect, all computed in accordance
with generally accepted accounting principles, plus the Average Short-Term
Borrowings and less the Average Short-Term Investments (allowing a net
investment position to reduce the Invested Capital in a quarter) for the fiscal
quarter, all as they may be classified as such under generally accepted
accounting principles, except that any capitalized lease obligations shall be
excluded, and the liability relating to the current year's Stock Award Plan
Provision, net of profit sharing and income taxes shall be included, but all
subject to any adjustment as may be made under the provisions of paragraph 4f of
the Plan.

 

n.

The term "Participant" shall mean any Employee who participates in and is
eligible to receive incentive compensation under the terms of the Plan.

 

o.

The term "Plan Year" shall mean the fiscal year of Walgreen Co., which runs from
September 1 to the following August 31.

 

p.

The term "Profit-Sharing Provision" shall mean the amount of the Company’s
contribution to the Walgreen Profit-Sharing Retirement Plan that is expensed by
the Company for the Plan Year.

 

q.

The term "Prorated Bonus Base Salary" shall mean, for the Plan Year ending
August 31, 2004, the first $60,000 of a Participant’s Base Salary, or portion
thereof, based on the percent of the year during which the Participant is
eligible for a bonus under the Plan. For each subsequent Plan Year, this dollar
threshold shall be indexed at the discretion of the Committee, such that it
changes at a rate that is reasonably comparable to the rates of change in the
Company’s corporate salary program. The Prorated Bonus Base Salary for a Plan
Year shall be approved by the Committee at the same time it approves the Return
on Invested Capital levels under paragraph 4a of the Plan.

 

r.

The term "Retirement" shall mean termination of employment from the Company in
good standing, as determined by the Committee or its delegates, and after having
attained at least age 55 and at least 10 years of continuous service.

 

s.

The term "Return on Invested Capital" shall mean the Bonus Base Earnings for the
fiscal year divided by the Average Invested Capital for the fiscal year.

 

t.

The term "Salary Grade" shall mean the salary grades to which job positions are
assigned under the Walgreen Co. Salary Administration Program.

 

u.

The term "Stock Award Plan Provision" shall mean the amount expensed by the
Company for the Plan Year representing the amount that will be required to
satisfy the granting of stock awards to certain key employees under the Walgreen
Co. Restricted Performance Share Plan.

 

v.

The term "Swing Bonus Base Salary" shall mean that portion of a Participant’s
Base Salary that is in excess of Prorated Bonus Base Salary and that is earned
while the Participant is eligible for a bonus under the Plan.

3.

Eligibility and Participation: The following categories of Employees shall be
eligible to participate in the Plan:

 

a.

Any Employee whose job position is within Salary Grades 10 – 33 (or such higher
salary grade(s) as may in the future be established) or an equivalent salary
grade and is not covered by another Company management incentive plan; and

 

b.

Any other Employee who is approved for participation by the Committee, based on
the recommendation of Company management that he or she is in a position to make
a substantial contribution to the success of the Company by exceptional service
in a supervisory or staff position.

 

Notwithstanding the foregoing, the Committee shall have ultimate authority to
approve or deny Plan participation to any individual Employee, and no Employee
who is covered by another Company-sponsored management incentive plan or program
shall be eligible to participate in the Plan. No Employee shall have a
contractual right to receive any incentive award or payment, as all awards and
payments are ultimately subject to the approval and authorization of the
Committee.

4.

Determination of Bonuses: Participant bonuses for each Plan Year shall be
determined as follows:

 

a.

Prior to the beginning of the Plan Year, or as early in the Plan Year as is
practical considering the circumstances, management will recommend to the
Committee the Return On Invested Capital which will result in Bonus Percents of
0%, 40%, 50%, 60%, 70%, 80%, 90% and 100%. When approved by the Committee, these
rates of Return On Invested Capital will become the measures for determining the
Bonus Percent to apply for that Plan Year, subject to the following:

   

(1)

No bonuses will be paid unless the Bonus Percent earned is at least 5%.

   

(2)

The maximum allowable Bonus Percent will be 100%.

   

(3)

Bonus Percent between 0% and 40%, 40% and 50%, 50% and 60%, 60% and 70%, 70% and
80%, 80% and 90%, 90% and 100% will be interpolated on a straight-line basis.

 

b.

For each Plan Year, Participants shall receive bonuses as follows:

   

(1)

Each Participant in Salary Grade 14 and above and each Participant in Salary
Grade 12 or 13 with more than two years of prior participation in the Plan will
receive:

     

(a)

Five Percent (5%) of his/her Prorated Bonus Base Salary; plus

     

(b)

his/her Swing Bonus Base Salary multiplied by the Bonus Percent; minus

     

(c)

any Individual Penalty.

   

(2)

Each Participant in Salary Grade 12 or 13 who is in his or her second year of
Plan participation and each Participant in Salary Grade 11 will receive:

     

(a)

Sixty-six percent (66%) of his/her Prorated Bonus Base Salary multiplied by 5%;
plus

     

(b)

sixty-six percent (66%) of his/her Swing Bonus Base Salary multiplied by the
Bonus Percent; minus

     

(c)

any Individual Penalty.

   

(3)

Each Participant in Salary Grade 12 or 13 who is in his or her initial year of
Plan participation and each Participant in Salary Grade 10 will receive:

     

(a)

Thirty-three percent (33%) of his/her Prorated Bonus Base Salary multiplied by
5%; plus

     

(b)

thirty-three percent (33%) of his/her Swing Bonus Base Salary multiplied by the
Bonus Percent; minus

     

(c)

any Individual Penalty.

 

c.

The following periods shall count for purposes of determining the years of Plan
participation of Participants in Salary Grades 12 and 13:

   

(1)

Periods of Plan participation in Salary Grades 10 and 11;

   

(2)

Periods of participation in other Company incentive plans; and

   

(3)

Such other periods of Company employment as determined by the Committee in its
discretion.

   

The Committee and its delegates shall have the discretion to determine the
extent to which periods of partial year participation are to be counted for this
purpose and to credit past service in a manner that results in reasonable and
equitable adjustments in total compensation when Participants move to new Salary
Grade levels.

 

d.

After the end of each Plan Year when the computations and accounting
determinations required by paragraphs 4a and 4b have been completed, the Chief
Accounting Officer of the Company will report to the Committee that in his or
her opinion those computations, and accounting determinations were made in
reasonable accordance with the terms of the Plan, and generally accepted
accounting principles, subject to any adjustments provided for under the terms
of paragraph 4f of the Plan and the certifications provided for under the terms
of paragraph 4e of the Plan.

 

e.

At the end of each fiscal quarter, the Treasurer of the Company will certify in
writing to the Chief Accounting Officer of the Company the Average Short-Term
Borrowings and the Average Short-Term Investments for the fiscal quarter just
ended.

 

f.

In the event that the Company experiences any Extraordinary Items, the Finance
Committee of the Board of Directors will recommend to the Committee, which will
in turn make its recommendations to the full Board of Directors, whether such
Extraordinary Items will be included in or excluded from the determination of
the Bonus Percent, and a report of the Board of Directors' decision will be
delivered in writing to the Chief Accounting Officer of the Company.

 

g.

The bonuses earned by Participants under the terms of the Plan will be paid to
Participants after the first meeting of the Board of Director which follows the
end of the applicable Plan Year, but in no event later than the date by which
such bonuses must be paid in order to be allowed as a Federal income tax
deduction for the fiscal year coinciding with such Plan Year.

5.

Participation for Partial Plan Years:

 

a.

Any Plan Participant whose employment with the Company terminates during a Plan
Year for reasons other than Retirement or Disability shall not be eligible for a
bonus for that Plan Year. It is not intended that this paragraph of the Plan
shall prohibit Company management from recommending to the Committee for its
approval a discretionary bonus if in the sole judgment of management such a
discretionary bonus is warranted.

 

b.

A Participant who is eligible for a bonus hereunder for a portion of a Plan Year
(due to hire, promotion or transfer during that Plan Year), shall generally be
eligible for a bonus under this Plan based on Base Salary earned during the
eligible portion of the Plan Year. Notwithstanding the foregoing, the bonus
amount payable to a Participant who is hired within the Plan Year, moves to a
different bonusable grade level during the Plan Year, or receives payment under
another Company incentive plan during the current or prior year, shall be
subject to the discretion of the Committee and its delegates.

 

c.

Subject to the end-of-year employment requirement set forth in paragraph 5a
above, a Plan Participant who is on a Company-approved leave of absence for a
portion of a Plan Year shall remain eligible for a bonus for such Plan Year,
provided that such leave of absence is six months or less. Any short-term and/or
long-term disability pay during any such leave of absence shall be included in
such Participant’s bonusable Base Salary.

6.

Administration. Subject to the terms of the Plan and the powers granted to the
full Board of Directors, the Committee has ultimate authority and responsibility
for the administration of the Plan. The Committee shall have all powers
necessary to administer the Plan, including, without limitation, the power to
interpret the provisions of the Plan, to decide all questions of eligibility, to
establish rules and forms for the administration of the Plan, and to delegate
specific duties and responsibilities to officers or other employees of the
Company. All determinations, interpretations, rules, and decisions of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having or claiming to have any interest or right under the Plan.

7.

Indemnification. The Company shall indemnify the members of the Committee, the
members of the Board and all Company officers and other employees responsible
for administering the Plan against any and all liabilities arising by reason of
any act or failure to act made in good faith in accordance with the provisions
of the Plan. For this purpose, liabilities include expenses reasonably incurred
in the defense of any claim relating to the Plan.

8.

Amendment and Termination. The Plan may be amended from time to time or
terminated at any time by the Board of Directors of Walgreen Co.

9.

General Plan Provisions:

 

a.

Nothing in this Plan is intended to limit the authority of the Committee to
award additional discretionary bonuses to one or more senior executives of the
Company as the Committee deems appropriate from time to time.

 

b.

The impact of the payment of bonuses under the Plan on Participants’ other
Company employee benefits shall be based on the governing terms of such other
employee benefit plans and programs, or as determined by the Committee or its
delegates, where necessary.

 

c.

Neither the existence of the Plan nor any substantive aspect of the Plan shall
give any Participant the right to continued employment with the Company for any
period of time or shall interfere with the right of the Company to discipline or
discharge a Participant at any time.

 

d.

The Company shall withhold from any bonus payment made pursuant to the Plan any
taxes required to be withheld from such payment under local, state or federal
law.

 

e.

The Company shall not be required to fund or otherwise segregate any cash or
other assets for purposes of meeting its obligations under the Plan.

 

f.

The provisions of the Plan shall be construed and interpreted according to the
laws of the State of Illinois, except as preempted by federal law.

 

g.

A Participant shall not have any right to pledge, hypothecate, anticipate or in
any way create a lien upon any amounts provided under this Plan and no benefits
payable hereunder shall be assignable in anticipation of payment either by
voluntary or involuntary acts, or by operation of law.

 

h.

The Plan shall be binding upon the Company and any successor of the Company,
including without limitation any corporation or other entity acquiring directly
or indirectly all or substantially all of the assets of the Company whether by
merger, consolidation, sale or otherwise. Such successor shall thereafter be
deemed the "Company" for the purposes of the Plan.

 